Citation Nr: 0004365	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises 
In Jackson, Mississippi

THE ISSUE

Entitlement to a waiver of an overpayment of pension benefits 
in the calculated amount of $20,436.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



REMAND

The appellant had several periods of active duty service 
between 1959 and 1975 for a total of over 6 years of service.  
This appeal was initially before the Board of Veterans' 
Appeals (Board) from a June 1996 decision which denied his 
request for waiver of a debt.  The Board remanded this case 
in November 1998 for a hearing.  It appears that the 
appellant may not have received notice of the hearing, which 
was scheduled for June 1999, and he failed to show.  He has 
submitted a statement, dated in January 2000, requesting a 
hearing before a member of the Board at the Regional Office 
(RO).  In order to accord him the necessary due process, this 
case is REMANDED for the following:

The RO should take the necessary steps to 
schedule the appellant for an in-person 
hearing before a member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




